Case 1:19-cv-00144-DBB-DBP Document 154 Filed 03/25/21 PageID.3732 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


  DIRTT ENVIRONMENTAL SOLUTIONS,                      MEMORANDUM DECISION AND
  INC.; DIRTT ENVIRONMENTAL                           ORDER GRANTING IN PART MOTION
  SOLUTIONS LIMITED,                                  TO STAY

                          Plaintiffs,
  v.                                                  Case No. 1:19-cv-144 DBB DBP

  LANCE HENDERSON, KRISTY                             District Judge David B. Barlow
  HENDERSON, FALKBUILT, LLC and
  FALK MOUNTAIN STATES, LLC.,                         Chief Magistrate Judge Dustin B. Pead

                          Defendants.


        This matter is before the court on Defendant Falkbuilt Ltd.’s Motion to Stay

 Memorandum Decision and Order. (ECF No. 151.) Falkbuilt requests the court stay its

 memorandum decision and order granting the motion to compel production of Falkbuilt’s

 information from Canadian employees. Falkbuilt filed a concurrent objection to that order with

 Judge Barlow. (ECF No. 150.) A decision on that objection is pending and is not before the

 undersigned. Falkbuilt seeks a stay based on the pending objection, and on the basis of waiting

 for the disposition of a Motion to Dismiss Amended Complaint, that was filed late last year.

        “Whether to grant a motion to stay is within the discretion of the court, which considers

 the following factors: (1) whether granting a stay would likely simplify the issues before the

 court; (2) the stage of the litigation; and (3) a balancing of prejudice to the parties.” Lifetime

 Prod., Inc. v. Russell Brands, LLC, No. 1:12-CV-26 DN, 2013 WL 5408458, at *2 (D. Utah

 Sept. 25, 2013). Also relevant here, is Federal Rule 72, which provides:

        A party may serve and file objections to the order within 14 days after being
        served with a copy. A party may not assign as error a defect in the order not
        timely objected to. The district judge in the case must consider timely objections
Case 1:19-cv-00144-DBB-DBP Document 154 Filed 03/25/21 PageID.3733 Page 2 of 2




        and modify or set aside any part of the order that is clearly erroneous or is
        contrary to law.

 Fed. R. Civ. P. 72.

        Falkbuilt has filed a timely objection to the court’s order requiring discovery from

 Canadian employees. As such, it is proper to stay that order pending resolution of the objection.

        To stay the order pending resolution of the Motion to Dismiss, however, is more

 speculative. First, it is not clear that the matter would be wholly resolved as alleged by Falkbuilt

 because other Defendants, such as Lance Henderson and Kristy Henderson, would remain in this

 action. Thus, discovery may still be needed as to Falkbuilt’s Canadian employees. Second,

 although the litigation may be relatively young in comparison to some cases, this matter was still

 filed in December 2019, and the discovery requests have been pending for over ten months.

 Finally, Falkbuilt’s claims for prejudice arising from “cross-border discovery” are speculative,

 especially in light of Plaintiffs’ assertion that most of the discovery would be electronic.

        Accordingly, Falkbuilt’s motion is GRANTED IN PART. It is granted a stay as to the

 objection to the underlying discovery order. IT IS DENIED WITHOUT PREJUDICE as to

 granting a stay pending resolution of the Motion to Dismiss. Once the objections are resolved,

 the court may consider a new motion to stay pending the disposition of the motion to dismiss, if

 Falkbuilt can offer more justification than is currently offered.

        IT IS SO ORDERED.

                  DATED this 25 March 2021.




                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                   2
